Exhibit 10.27
     (logo) [p16293p1629300.gif]

           
 
  Master Agreement Number 500487 dated as of March 13, 2008    
Name and Address of Borrower:
       
Ready Mix, Inc.
       
3430 East Flamingo Road Suite 100
       
Las Vegas, NV 89121
       
 
         
Master Loan and Security Agreement Provisions
         

1.   INTRODUCTION. In consideration of the mutual covenants set forth herein,
Borrower and Wells Fargo Equipment Finance, Inc, (“Lender”) hereby enter into
this Master Loan and Security Agreement and agree to the terms and conditions
set forth herein. Each Loan Schedule that may be executed by Borrower and Lender
from time to time pursuant to this Master Loan and Security Agreement shall be
deemed to be a separate loan transaction incorporating all of the terms and
conditions of this Master Loan and Security Agreement. References in this Master
Loan and Security Agreement to Agreement”, “hereunder” and “herein” shall mean a
Loan Schedule which incorporates this Master Loan and Security Agreement.
References in this Master Loan and Security Agreement to “Loan” shall mean the
loan transaction evidenced by a Loan Schedule. Borrower’s execution of a Loan
Schedule shall obligate Borrower to make all of the payments set forth in the
Loan Schedule. Anything to the contrary notwithstanding, Lender shall have no
obligation to enter into or accept any Loan Schedule and no Loan Schedule shall
be binding upon Lender until accepted by Lender which acceptance shall be
evidenced only by the execution of such Loan Schedule by Lender. This Master
Loan and Security Agreement, the related Loan Schedule(s) and the documents
referenced in Section 2 below, together with any other agreements and documents
required by Lender for individual loans covered by the Loan Schedules,
constitute the entire agreement between Lender and Borrower relating to the
loans referenced in the Loan Schedules and may be modified only by a written
instrument signed by Lender and Borrower. Any provision of this Agreement which
is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions of this Agreement, and any such unenforceability in any
jurisdiction shall not render unenforceable such provision in any other
jurisdiction. This Agreement shall in all respects be governed by, and construed
in accordance with the substantive laws of the state of Minnesota.   2.  
INCORPORATION OF CERTAIN TERMS. The terms and conditions set forth in (a) that
certain Master Loan and Security Agreement between The CIT Group/Equipment
Financing Inc., as Secured Party and Borrower, as Debtor, dated April 5, 2000,
and (b) all addendums, amendments, riders and other related documents thereto.
If any, which are together attached hereto as Exhibit A, are collectively
referred to herein as the “Old Loan Terms.” Except as otherwise provided herein
the Old Loan Terms are deemed incorporated herein by reference and shall be
applicable to any Loan Schedule executed by the above named Lender, provided
however that as incorporated herein, all references therein to “Lender” shall be
deemed to mean the Lender named above and further provided that to the extent
that any of the provisions set forth in Sections 1 and 3 herein or in any Loan
Schedule conflict with the Old Loan Terms, the provisions set forth in
Sections 1 or 3 herein or the Loan Schedule, as the case may be, shall prevail.
  3.   ADDITIONAL AGREEMENT TERMS AND CONDITIONS. Borrower hereby agrees that;
a) In the event any amount payable under the Agreement shall not be paid when
due, Lender shall have the right to assess and Borrower shall pay to Lender as a
late charge, 5% of such overdue amount or the maximum late charge allowed by
law, whichever is less and payments thereafter received shall be applied first
to delinquent installments and than to current installment; b) maintain a system
of accounts established and administered in accordance with generally accepted
accounting principles and practices consistently applied; c) within one hundred
and twenty (120) days after the end of each fiscal year, deliver to Lender a
balance sheet as at the end of such year and statement of operations for such
year, in each case prepared in accordance with generally accepted accounting
principles and practices consistently applied and certified by Borrower’s chief
financial officer as fairly presenting the financial position and results of
operations of Borrower, and, in the case of year-end financial statements,
certified by an independent accounting firm acceptable to Lender; d) an event of
default shall occur under any indebtedness Borrower may now or hereafter owe to
any affiliate of Lender; e) any guarantor of this Agreement of any Loan Schedule
shall be subject to all events of default stipulated herein; f) Lender may in
its sole

              Lender: Wells Fargo Equipment Finance, Inc.   Ready Mix, Inc.,
Borrower
 
           
By:
  /s/ [ILLEGIBLE]   By:   /s/ Clint Tryon
 
           
Title:
  Senior Contract Admin   Title:   CFO, Sec / Treas.

Page 1 of 2



--------------------------------------------------------------------------------



 



discretion, accept a photocopy, electronically transmitted facsimile or other
reproduction of this Agreement and/or a Loan Schedule (a “Counterpart”) as the
binding and effective record of this Agreement and/or a Loan Schedule whether or
not an ink signed copy here of or thereof is also received by Lender from
Borrower, provided, however, that if Lender accepts a Counterpart as the binding
and effective record of this Agreement or a Loan Schedule, the Counterpart
acknowledged in writing by Lender shall constitute the record hereof or thereof.
Borrower agrees that a Counterpart of this Agreement or a Loan Schedule received
by Lender, shall, when acknowledged in writing by Lender, constitute an original
document for the purposes of establishing the provisions hereof and thereof and
shall be legally admissible under the best evidence rule and binding on and
enforceable against Borrower. If Lender accepts a Counterpart of a Loan Schedule
as the binding and effective record thereof only such Counterpart acknowledged
in writing by Lender shall be marked “Original” and to the extent that a Loan
Schedule constitutes chattel paper a security interest may only be created in
the Loan Schedule that bears Lender’s ink signed acknowledgement and is marked
“Original.”, and g) if this Agreement is signed by more than one person as
Borrower, the term “Borrower” shall refer to each of them separately and to both
or all of them jointly; all such persons shall be bound both severally and
jointly with the other(s); and the Obligations shall include all debts,
liabilities and obligations owed to Lender by any Borrower solely or by both or
several or all Borrowers jointly or jointly and severally, and all property
described in the Agreement shall be included as part of the Collateral, whether
it is owned jointly by both or all Borrowers or is owned in whole or in part by
one (or more) of them. BORROWER HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY MATTER ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT. TIME
IS OF THE ESSENCE WITH RESPECT TO THE OBLIGATIONS OF BORROWER UNDER THIS
AGREEMENT.

Page 2 of 2 [ILLEGIBLE]



--------------------------------------------------------------------------------



 



EXHIBIT A
Master Security Agreement
This Master Security Agreement provides a set of terms and conditions that the
parties hereto intend to be applicable to various loan transactions secured by
personal property. Each such loan and security agreement shall be evidenced by a
schedule of indebtedness and collateral (“Schedule”) executed by Secured Party
and Debtor that explicitly incorporates the provisions of this Master Security
Agreement and that sets forth specific terms of that particular loan and
security contract. Where the provision of a Schedule conflict with the terms
hereof the provisions of the Schedule shall prevail. Each Schedule shall
constitute a complete and separate loan and security agreement, independent of
all other Schedules, and without any requirement of being accompanied by an
originally executed copy of this Master Security Agreement. The term “Security
Agreement” when used herein shall refer to an individual Schedule.
One originally executed copy of the Schedule shall be denominated “Originally
Executed Copy No. 1 of 1 originally executed copies” and such copy shall be
retained by Security Party. If more than one copy of the Schedule is executed by
Secured Party and Debtor, all such other copies shall be numbered consecutively
with numbers greater than 1. Only transfer of possession by Secured Party of
Originally Executed Copy No 1. shall be effective for purposes of perfecting an
interest in such Schedule by possession.
1. Grant of Security Interest: Description of Collateral.
Debtor grants to Secured Party a security interest in the property described in
the Schedules now or hereafter executed by or pursuant to the authority of the
Debtor and accepted by Secured Party in writing along with all present and
future attachments and accessories thereto and replacements and proceeds thereof
including amounts payable under any insurance policy, all hereinafter referred
to collectively as “Collateral.” Each Schedule shall be serially numbered.
Unless and only to the extent otherwise expressly provided in a Schedule, no
Schedule shall replace any previous Schedule but shall be supplementary to all
previous Schedules.
2. What Obligations the Collateral Secures.
Each item of Collateral shall secure not only the specific amount which Debtor
promises to pay in each Schedule, but also all other present and future
indebtedness or obligations of Debtor to Secured Party of every kind and nature
whatsoever.
3. Promise to Pay: Terms and Place of Payment.
Debtor promises to pay Secured Party the amounts set forth on each Schedule at
the rate and upon such terms as provided therein.
4. Use and Location of Collateral.
Debtor warrants and agrees that the collateral to be used primarily for:
þ business of commercial purposes (other than agricultural),
o agricultural purposes (see definition on the final page), or
o both agricultural and business or commercial purposes

                             
Location
    109 Delhi     North Las Vegas       NV     89030        
 
  Address   City   Country   State   Zip Code

Debtor and Secured Party agree that regardless of the manner of affixation, the
Collateral shall remain personal property and not become part of the real
estate. Debtor agrees to keep the Collateral at the location set forth above and
will notify Secured Party property in writing of any change in the location of
the Collateral within such State, but will not remove the collateral from such
State without the prior written consent of Secured Party (except that in the
State of Pennsylvania, the Collateral will not be moved from the above location
without such prior written consent.
5. Late Charges and Other Fees.
Any payment not made when due shall at the option of Secured Party, bear late
charges thereon calculated at the rate of 1 1/2% per month, but in no event
greater than the highest rate permitted be relevant law. Debtor shall be
responsible for and pay to Secured Party a returned check fee, not to exceed the
maximum permitted by law, which fee will be equal to the sum of (i) the actual
bank charges incurred by Secured Party plus (ii) all other actual costs and
expenses incurred by Secured party. The returned check fee is payable upon
demand as indebtedness secured by the Collateral under this Security Agreement.

      2004 (7/98) Master Security Agreement   Page 1 of 8

 



--------------------------------------------------------------------------------



 



6. Debtor Warranties and Representations.
Debtor’s warrants and represents;

(a)   that Debtor is justly indebted to Secured Party for the full amount of the
indebtedness set forth on each Schedule;   (b)   that except for the security
interest granted hereby, the Collateral is free from and will be kept free from
all liens, claims, security interests and encumbrances;   (c)   that no
financing statement covering the Collateral or any proceeds thereof is on file
in favor of anyone other than Secured Party, but if such other financing
statement is on file, it will be terminated of subordinated;   (d)   that all
information supplied and statements made by Debtor in any financial, credit or
accounting statement of application for credit prior to contemporaneously with
or subsequent to the execution of this Security Agreement with respect to this
transaction are and shall be true correct valid and genuine; and   (e)   that
Debtor has full authority to enter into this agreement and in so doing it is not
violating its charter or by laws, any law or regulation agreement with third
parties, and it has taken all such action as may be necessary or appropriate to
make this Security Agreement binding upon it.

7. Debtor’s Agreements.
Debtor agrees:

(a)   to defend at Debtor’s own cost any action, proceeding, claim affecting the
Collateral;

(b)   To pay reasonable attorneys lees (at least 15% of the unpaid balance if
not prohibited by law) and other expenses incurred by Secured Party in enforcing
its rights against Debtor under this Security Agreement;

(c)   to pay promptly all taxes, assessments, license lees and other public or
private charges when levied or assessed against the Collateral or the Security
Agreement and this obligation shall survive the termination of this Security
Agreement;

(d)   that if a certificate of title be required or permitted by law, Debtor
shall obtain such certificate with respect to the Collateral showing the
security interest of Secured Party thereon and in any event do everything
necessary or expedient to preserve or perfect the security interest of Secured
Party;

(e)   that Debtor will not misuse, fail to keep in good repair secrete or
without the prior written consent of Secured Party, sell, rent lend, encumber or
transfer any of the Collateral notwithstanding Secured Party’s right to
proceeds;

(f)   that Secured Party may enter upon Debtor’s premises or wherever the
Collateral may be located at any reasonable time to inspect the Collateral and
Debtor’s books and records pertaining to the Collateral and Debtors shall assist
Secured Party in making such inspection; and

(g)   that the security interest granted by Debtor to Secured Party shall
continue effective irrespective of any retaking or redelivery of any Collateral
and irrespective of the payment of the amount described in any Schedule so long
as there are any obligations of any kind, including obligations under guaranties
or assignments, owed by Debtor to Secured Party, provided however, upon any
assignment of this Security Agreement the Assignee shall thereafter be deemed
for the purpose of this Paragraph the Secured Party under this Security
Agreement.

8. Insurance and Risk of Loss.
All risk of loss, damage to or destruction of the Collateral shall at all times
be on Debtor. Debtor will procure forthwith and maintain at Debtor’s expense
insurance against all risks of loss or physical damage to the Collateral for the
full insurable value thereof for the life of this Security Agreement plus breach
of warranty insurance and such other insurance thereon in amounts and against
such risks as Secured Party may specify, and shall promptly deliver each policy
to Secured party with a standard long-term mortgage endorsement attached thereto
showing loss payable to Secured Party and providing Secured Party with not less
than 30 days written notice of cancellation, each such policy shall be in form,
terms and amount and with insurance carriers satisfactory to Secured Party
Secured Party’s acceptance of policies in lesser amounts or risks shall not be a
waiver of Debtor’s foregoing obligations. As to Secured Party’s interest in such
policy, no act or omission of Debtor or any of its officers, agents, employees
or representatives shall affect the obligations of the insurer to pay the full
amount of any loss.
Debtor hereby assigns to Secured Party any monies which may become payable under
any such policy of insurance and irrevocably constitutes and appoints Secured
Party as Debtor’s attorney in fact (a) to hold each original insurance policy.
(b) to make, settle and adjust claims under each policy of insurance. (c) to
make claims for any monies which may become payable under such and other
insurance on the Collateral including returned or unearned premiums, and (d) to
endorse Debtor’s name on any check draft or other instrument received in payment
of claims of returned or unearned premiums under each policy and to

      2004 (7/98) Master Security Agreement   Page 2 of 8

 



--------------------------------------------------------------------------------



 



apply the funds to the payment of the indebtedness owing to Secured Party,
provided, however, Secured Party is under no obligation to do any of the
ongoing.
Should Debtor fail to furnish such insurance policy to Secured Party, or to
maintain such policy in full force or to pay any premium in whole or in part
relating thereto then Secured Party, without waiving or releasing any default or
obligation by Debtor may (but shall be under no obligation to) obtain and
maintain insurance and pay the premium therefore on behalf of Debtor and charge
the premium to Debtor’s indebtedness under this Security Agreement. The full
amount of any such premium paid by Secured Party shall be payable by Debtor upon
demand and failure to pay same shall continue an event of default under this
Security Agreement.
9. Events of Default Acceleration.
A very important element of this Security Agreement is that Debtor make all its
payments promptly as agreed upon. It is essential that the Collateral remain in
good condition and adequate security for the indebtedness. The following are
events of default under this Security Agreement which will allow Secured Party
to take such action under this Paragraph and under paragraph 10 as it deems
necessary:

(a)   any of Debtor’s obligations to Secured Party under any agreement with
Secured Party is not paid promptly when due;

(b)   Debtor breaches any warranty or provision hereof, or of any note or of any
other instrument or agreement delivered by Debtor to Secured Party in connection
with this or any other transaction;

(c)   Debtor dies, becomes insolvent or ceases to do business as a going
concern;

(d)   it is determined that Debtor has given Secured Party materially misleading
information regarding its financial condition;

(e)   any of the Collateral is lost or destroyed;

(f)   a complaint in bankruptcy or for arrangement or reorganization or for
relief under any insolvency law is filed by or against Debtor or Debtor admits
its inability to pay its debts as they mature;

(g)   property of Debtor is attached or receiver is appointed for Debtor;

(h)   whenever Secured Party in good faith believes the prospect of payment or
performance is impaired or in good faith believes the Collateral is insecure;

(i)   any guarantor, surety or endorser for Debtor dies or defaults in any
obligation or liability to Secured Party or any guaranty obtained in connection
with this transaction is terminated or breached.

If Debtor shall be in default hereunder, the indebtedness described in each
Schedule and all other indebtedness then owing by Debtor to Secured Party under
this or any other present or future agreement (collectively the “Indebtedness”)
shall, if Secured Party shall so elect become immediately due and payable. After
acceleration:

(a)   the unpaid principal balance of the indebtedness described in any Schedule
in which interest has been precomputed shall bear interest at the rate of 18%
per annum (or, if less the maximum rate permitted by law) until paid in full;
and

(b)   the unpaid principal balance of the indebtedness described in any Schedule
in which interest has not been precomputed shall bear interest at the same rate
as before acceleration until paid in full.

In no event shall the Debtor upon demand by Secured Party for payment of the
indebtedness by acceleration of the maturity thereof or otherwise, be obligated
to pay any interest in excess of the amount permitted by law. Any acceleration
of the indebtedness, if elected by Secured Party shall be subject to all
applicable laws including laws relating to rebates and refunds of unearned
charges.
10. Secured Party’s Remedies After Default; Consent to Enter Premises.
Upon Debtor’s default and at any time thereafter, Secured Party shall have all
the rights and remedies of a secured party under the Uniform Commercial Code and
any other applicable laws, including the right to any deficiency remaining after
disposition of the Collateral for which Debtor hereby agrees to remain fully
liable. Debtor agrees that Secured Party, by itself or its agent may without
notice to any person and without judicial process of any kind, enter into any
premises or upon any land owned, leased or otherwise under the real or apparent
control of Debtor or any agent of Debtor where the Collateral may be, or where
Secured Party believes the Collateral may be, and disassemble, render unusable
and/or repossess all or any item of the collateral, disconnecting and separating
all Collateral from any other property and using all force necessary. Debtor
expressly waives all further rights to possession of the Collateral after
default and all claims for injuries suffered through or loss caused by such
entering and/or repossession. Secured Party may require Debtor to assemble the
Collateral and return it to Secured Party at a place to be designated by Secured
Party which is reasonably convenient to both parties.

      2004 (7/98) Master Security Agreement   Page 3 of 8





--------------------------------------------------------------------------------



 



Secured Party may sell or lease the Collateral at a time and location of its
choosing provided that the Secured Party acts in good faith and in a
commercially reasonable manner. Secured Party will give Debtor reasonable notice
of the time and place of any public sale of the Collateral or of the time after
which any private sale or any other intended disposition of the Collateral is to
be made. Unless otherwise provided by law the requirement of reasonable notice
shall be met if such notice is mailed, postage prepaid, to the address of Debtor
shown herein at least ten days before the time of the sale or disposition.
Expenses of retaking, holding, preparing for sale, selling and the like shall
include reasonable attorneys fees (at least 15% of the outstanding principal
balance if not prohibited by law) and other legal expenses. Debtor understands
that Secured Party’s rights are cumulative and not alternative.
11. Waiver of Defaults; Agreement inclusive.
Secured Party may in its sole discretion waive a default, or cure, at Debtor’s
expense, a default. Any such waiver in a particular instance or of a particular
default shall not be a waiver of other defaults or the same kind of default at
another time. No modification or change in this Security Agreement or any
related note. Instrument or agreement shall bind Secured Party unless in writing
signed by Secured Party. No oral agreement shall be binding.
12. Financing Statements; Certain Expenses.
If permitted by law Debtor authorizes Secured Party to file a financing
statement with respect to the Collateral signed only by Secured Party, and to
file a carbon, photograph or other reproduction of this Security Agreement or of
a financing statement. At the request of Secured Party, Debtor will execute any
financing statements, agreements or documents. In form satisfactory to Secured
Party which Secured Party may deem necessary or advisable to establish and
maintain a perfected security interest in the Collateral and will pay the cost
of filing or recording the same in at public offices deemed necessary or
advisable by Secured Party. Debtor also agrees to pay all costs and expenses
incurred by Secured Party in conducting UCC, tax or other lien searches against
the Debtor of the Collateral and such other fees as may be agreed.
13. Waiver of Defenses Acknowledgment.
If Secured Party assigns this Security Agreement to a third party (“Assignee”),
then after such assignment:

(a)   Debtor will make all payments directly to such Assignee at such place as
Assignee may from time to time designate in writing;   (b)   Debtor agrees that
it will some all claims, defenses, setoffs and counterclaims it may have against
Secured Party directly with Secured Party and will not set up any such claim,
defense, setoffs or counterclaim against Assignee, Secured Party hereby agreeing
to remain responsible therefor,   (c)   Secured Party shall not be Assignee’s
agent for any purpose and shall have no authority to change or modify this
Security Agreement or any related document or instrument; and   (d)   Assignee
shall have all of the rights and remedies of Secured Party hereunder but none of
Secured Party’s obligations.

14. Miscellaneous.
Debtor waivers all exemptions, Secured Party may correct patent errors herein
and fill in such blanks as serial numbers, date of first payment and the like.
Any provisions hereof contrary to, prohibited by or invalid under applicable
laws or regulations shall be inapplicable and deemed omitted herefrom, but shall
not invalidate the remaining provisions hereof.
Debtor and Secured Party each hereby waive any right to a trial by jury in any
action or proceeding with respect to, in connection with, or arising out of this
Security Agreement, or any note or document delivered pursuant to this Security
Agreement. Except as otherwise provided herein or by applicable law, the Debtor
shall have no right to prepay the indebtedness described in any Schedule. Debtor
acknowledges receipt of a true copy and waives acceptance hereof.
If Debtor is a corporation this Security Agreement is executed pursuant to
authority of its Board of Directors. Except where the context otherwise
requires, “Debtor” and “Secured Party” include the heirs, executors or
administrators, successors or assigns of those parties; nothing herein shall
authorize Debtor to assign this Security Agreement or its rights in and to the
Collateral. If more than one Debtor executes this Security Agreement, their
obligations under this Security Agreement shall be joint and several.
If at any time this transaction would be usurious under applicable law, than
regardless of any provision contained in this Security Agreement or in any other
agreement made in connection with this transaction it is agreed that:

(a)   the total of all consideration which constitutes interest under applicable
law that is contracted for, charged or received upon this Security Agreement or
any such other agreement shall under no circumstances exceed the maximum rate of
interest authorized by applicable law and any excess shall be credited to the
Debtor; and   (b)   if Secured Party elects to accelerate the maturity of, or if
Secured Party permits Debtor to prepay the indebtedness described in
Paragraph 3, any amounts which because of such action would constitute interest
may never include more than the maximum rate of interest authorized by
applicable law and any excess interest, if any, provided for in this Security
Agreement or otherwise shall be credited to Debtor automatically as of the date
of acceleration or prepayment.

      2004 (7/98) Master Security Agreement   Page 4 of 6





--------------------------------------------------------------------------------



 



15. Special Provisions.
See Special Provisions Instructions.
Dated: 4-5 00
Debtor:
Ready Mix, Inc.
 
Name of individual corporation or partnership

             
By:
  /s/ [ILLEGIBLE]   Title:   Vice President
 
                If corporation, have signed by President, Vice President or
Treasurer, and give official title.
 
  If owner or partner, state which        

109 Delhi
 
Address

             
North Las Vogas
  NV     89030    
City
  State   Zip Code

Secured Party:
The CIT Group/Equipment Financing, Inc.

 
Name of individual corporation or partnership

             
By:
  /s/ [ILLEGIBLE]   Title:   Agent
 
                If corporation give official title. If owner or partner state
which

P.O. Box 27248
 
Address

         
Tampe
  AZ:   B5285-7248  
City
  State   Zip Code

      2004 (7/98) Master Security Agreement   Page 5 of 6

 



--------------------------------------------------------------------------------



 



If Debtor is a partnership, owner: Partners’ names   Home addresses    

NOTICE: Do not use this form for transactions for personal, family or household
purposes. For agricultural and other transactions subject to Federal or State
regulations, consult legal counsel to determine documentation requirements.
Agricultural purposes generally means farming, including dairy farming, but it
also includes the transportation, harvesting, and processing of farm, dairy, or
forest products if what is transported, harvested, or processed is farm, dairy,
or forest products grown or bred by the user of the equipment itself. It does
not apply, for instance, to a logger who harvests someone else’s forest or a
contractor who prepares land or harvests products on someone else’s farm.

SPECIAL PROVISIONS INSTRUCTIONS: The notations to be entered in the Special
Provisions section of this document for use in ALABAMA, FLORIDA, GEORGIA, IDAHO,
NEVADA, NEW HAMPSHIRE, OREGON, SOUTH DAKOTA and WISCONSIN are shown in the
applicable State pages of the Loans and Motor Vehicles Manual.

      2004 (7/98) Master Security Agreement   Page 6 of 6

 